DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
ELECTION/RESTRICTION REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-18, drawn to a shunt flow control device with moveable element.
Group II, claims 19-23, drawn to an inflow control device with a spring element.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of an elongated outflow drainage tube having a proximal inflow region and a distal outflow region, and a flow control assembly, these technical features are not special technical features as they do not make contributions over the prior art in view of Schmidt et al (U.S. Patent No. 8,206,333).  Schmidt et al. discloses an elongated outflow drainage tube (5) having a proximal inflow region (1) and a distal outflow region (2), and a flow control assembly (4).
During a telephone conversation with Jake Gober on the 13th of October, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
Figures 1A-C and 2A-B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0021] line 8 recites “hypotany” should read --hypotony--
Paragraph [0023] line 16 recites “unactivated” should read --non-activated-- or --inactivated--
Paragraph [0027] line 3 recites “other another” should read --or another--
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 1 recites “shunt of claim 1 at least one control element” should read --shunt of claim 1 wherein the at least one control element--
Claim 7 line 6 recites “the one or more one or more second” should read --the one or more second--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8-10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm et al. (U.S. Publication 2013/0085440) henceforth referred to as Bohm.
Regarding claim 1, Bohm discloses a variable flow shunt (230, specifically embodiment 600, and 430) for treatment of glaucoma (Paragraph [0022]) in a human patient, the variable flow shunt (230, specifically embodiment 600, and 430) comprising: an elongated outflow tube (604, 608, 612, and 430) having a proximal inflow portion (430) configured for placement within an anterior chamber (340) in a region outside of an optical field of view of an eye (Figure 4) of the patient, and a distal outflow portion (612) at a different location (410) of the eye (Figure 4); and a flow control mechanism (230, embodiment 600) positioned along the outflow tube (604, 608, 612, and 430) between the inflow portion (430) and the outflow portion (612), wherein the flow control mechanism (230, embodiment 600) comprises one or more control elements (606 and 610) transformable (Paragraph [0065], membrane displacement) between an open position (Paragraph [0065]) that allows (Paragraph [0065]) fluid to flow (see arrows of Figure 7) through the outflow tube (430) and at least one resistance position (Paragraph [0065]) that reduces (Paragraph [0065]) fluid flow (see arrows of Figure 7) through the outflow tube (430), wherein, during operation, the one or more control elements (606 and 610) are movable (Paragraph [0065]) between the open position (Paragraph [0065]) and the at least one resistance position (Paragraph [0065]) in response to non-invasive energy (Paragraph [0024], power source (205) implanted with device).
Regarding claim 2, Bohm discloses the one or more control elements (606 and 610) being transformable (Paragraph [0065], membrane displacement) between a first resistance position (Paragraph [0065], partially blocked) that provides a first level (Paragraph [0065], partial) of reduction (Paragraph [0065]) of fluid flow (Paragraph [0065]), and a second resistance position (Paragraph [0065], fully blocked) that provides a second level (Paragraph [0065], full) of reduction (Paragraph [0065]) of fluid flow (Paragraph [0065]) greater (Paragraph [0065], full greater than partial) than the first level (Paragraph [0065], partial) of reduction.
Regarding claim 4, Bohm discloses the one or more control elements (606 and 610) being configured to partially obstruct (Paragraph [0065]) fluid flow through the outflow tube (604, 608, 612, and 430) in the at least one resistance position (Paragraph [0065]) by changing a diameter and/or a cross-sectional shape (Paragraph [0065], 626 displaced toward orifice 614) of a flow path (see arrows of Figure 7) through the outflow tube (604, 608, 612, and 430). 
Regarding claim 6, Bohm discloses the one or more control elements (606 and 610) being configured to hold (Paragraph [0054], latch) the open position (Paragraph [0054]) or the at least one resistance position (Paragraph [0054]) without power (Paragraph [0054]).
Regarding claim 8, Bohm discloses a variable fluid resistor shunt (230, specifically embodiment 600, and 430) for treatment of glaucoma (Paragraph [0022]), the variable fluid resistor shunt (230, specifically embodiment 600, and 430) comprising: an elongated drainage tube (604, 608, 612, and 430) having a first portion (430) configured to be in fluid communication (Paragraph [0030]) with a fluid chamber (340) in an eye (Paragraph [0030] and Figure 4) of a human patient and a second portion (604, 608, and 612 within embodiment 600) opposite (see illustrative diagram of Figure 3 below) the first portion (430); a variable resistor assembly (230, specifically embodiment 600) configured to selectively control flow (Paragraph [0062]) of fluid through (Paragraph [0030]) the drainage tube (430), wherein the variable resistor assembly (230, specifically embodiment 600) comprises a base portion (see illustrative diagram of Figure 6 below); multiple fluid lumens (602a, b, and c) arranged in an array (Paragraph [0061]) across the base portion (see illustrative diagram of Figure 6 below) and in fluid communication (Paragraph [0061], receives aqueous from entry point of valve system; Paragraph [0030], valve system fluidly connected to drainage tube) with the drainage tube (604, 608, 612, and 430); and a plurality of flow control elements (606 and 610), wherein each fluid lumen (602a, b, and c) includes (Paragraph [0062]) a flow control element (606 and 610) positioned to selectively control (Paragraph [0065]) fluid flow along the corresponding fluid lumen (602a, b, and c), wherein, during operation, the individual flow control elements (606 and 610) are configured to be selectively targeted (Paragraph [0066]) and actuated via non-invasive energy (Paragraph [0024], power source (205) implanted with device) to change each flow control element (606 and 610) between a first open position (Paragraph [0065]) in which fluid can flow through the corresponding fluid lumen (602a, b, and c) and a second at least partially closed position (Paragraph [0065]) in which fluid flow through the corresponding fluid lumen is reduced (Paragraph [0065]).

    PNG
    media_image1.png
    317
    615
    media_image1.png
    Greyscale

Illustrative diagram of Figure 3 of Bohm (U.S. Publication 2013/0085440).

    PNG
    media_image2.png
    449
    732
    media_image2.png
    Greyscale

Illustrative diagram of Figure 6 of Bohm (U.S. Publication 2013/0085440).


Regarding claim 9, Bohm discloses at least two of the multiple fluid lumens (602a, b, and c) having a different (Paragraph [0063], elements 614 vary for aperture size for different flow rates) flow resistance when the corresponding flow control elements (606 and 610) are in the first open position (Paragraph [0065]).
Regarding claim 10, Bohm discloses the multiple fluid lumens (602a, b, and c) including a first lumen (602a) and a second lumen (602b), and wherein the first lumen (602a) has a first diameter (614a and b), and wherein the second lumen (602b) has a second diameter (614a and b) greater (Paragraph [0063]) than the first diameter (614a and b).
Regarding claim 12, Bohm discloses the multiple fluid lumens (602a, b, and c) having the same flow resistance (claim 44) when the corresponding flow control element (606 and 610) is in the first open position (Paragraph [0065]).
Regarding claim 16, Bohm discloses a variable flow shunt (230, specifically embodiment 600, and 430) for placement within an eye (Figure 4), wherein the shunt (230, specifically embodiment 600, and 430) comprises and elongated outflow drainage tube (604, 608, 612, and 430) having a proximal inflow region (430) at a first portion of the eye (340) and a distal outflow region (612) at a second (410), different portion of the eye (Figure 4); and a flow control assembly (230, embodiment 600) carried by the elongated outflow drainage tube (604, 608, 612, and 430) transformable (Paragraph [0065], membrane displacement) from a first configuration (Paragraph [0065], open) to a second (Paragraph [0065], closed), different configuration to selectively control flow (Paragraph [0065]) of aqueous through the variable flow shunt (230, specifically embodiment 600, and 430), wherein the flow control assembly (230, specifically embodiment 600) is actuated via non-invasive energy (Paragraph [0024], power source (205) implanted with device). Bohm does not expressly disclose a method relating to the positioning or transformation of the shunt, however these processes would be performed inherently during operation of the device and are therefore anticipated by the device. See MPEP 2112.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (U.S. Publication 2013/0085440). Bohm discloses a first resistance position (Paragraph [0065], partially blocked) that provides a first level (Paragraph [0065], partial) of reduction (Paragraph [0065]) and a second resistance position (Paragraph [0065], fully blocked) that provides an increase (Paragraph [0065], full greater than partial) in the level of flow reduction (Paragraph [0065]), but does not expressly disclose a plurality of second resistance positions that provide increasing levels of flow reduction. However, as the ability to create a partial closure has been disclosed for the purpose of adding additional control (Paragraph [0065]), the addition of more resistance positions would be a simple task of adjusting the amount of partial closure and is not a patentable advance. It would have been obvious to one of ordinary skill in the art before the effective filing date to add further adjustable positions to the present disclosure for the purpose of adding additional control (Paragraph [0065]). See MPEP 2144.04.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (U.S. Publication 2013/0085440) in view of Stamper et al. (U.S. Publication 2006/0155300). Bohm does not expressly disclose one or more control elements being moveable between the open position and the at least one resistance position in response to laser energy. Stamper, in the same field of flow modulating shunts for glaucoma treatment, teaches a control element (Paragraph [0044]) being moveable (Paragraph [0044], dilate or contract) between an open position (Paragraph [0044], dilated) and at least one resistance position (Paragraph [0044], contracted) in response to laser energy (Paragraph [0044]) for the purpose of allowing external (Paragraph [0029]) manipulation (Paragraph [0044]) of the control element in-situ (Paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control element as disclosed by Bohm to be made of the shape memory material that responds to laser energy as taught by Stamper for the purpose of allowing external (Paragraph [0029]) manipulation (Paragraph [0044]) of the control element in-situ (Paragraph [0043]).
Claims 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (U.S. Publication 2013/0085440) in view of McAvoy et al. (U.S. Publication 2009/0314970) henceforth referred to as McAvoy.
Regarding claim 7, Bohm discloses a membrane (626) movable (Paragraph [0065]) between a first open position (Paragraph [0065]) in which the membrane (626) is out of a flow path (see arrows of Figure 7) through the outflow tube (604, 608, 612, and 430) and one or more second resistance positions (Paragraph [0065], partial or fully blocked), in which the membrane (626) impedes (Paragraph [0065]) fluid flow along the flow path (see arrows of Figure 7); and a fluid (622) engaged with the membrane (626) and configured (Paragraph [0052], Paragraph [0065] states equivalent mode of action) to move (Paragraph [0048], Paragraph [0065] states equivalent mode of action) the membrane (632) from the one or more second resistance positions (Paragraph [0065]) toward (Paragraph [0048], Paragraph [0065] states equivalent mode of action, decrease in pressure results in moving toward open position) the first open position (Paragraph [0065]), wherein the membrane (626) and fluid (622) are movable (Paragraph [0048]) in response (Paragraph [0048], electrodes) to the non-invasive energy (Paragraph [0024], power source (205) implanted with device). 
Bohm does not expressly disclose the at least one control element comprising: a first finger pivotably movable between a first, open position in which the first finger is out of flow path through the outflow tube and one or more second resistance positions in which the first finger impedes fluid flow along the flow path; or a second finger engaged with the first finger and configured to pivotably move the first finger from the one or more second resistance positions toward the first open position, wherein the first and second fingers are pivotably movable in response to the non-invasive energy.
McAvoy, in the same field of flow control devices, discloses a control element (310) comprising a first finger (328) pivotably movable (see illustrative diagram of Figure 9 below) between a first, open position (see illustrative diagram of Figure 10 below) in which the first finger (328) is out of flow path (see illustrative diagram of Figure 10) and one or more second resistance positions (see illustrative diagram of Figure 9) in which the first finger (328) impedes fluid flow along the flow path; and a second finger (318) engaged with the first finger (328) and configured to pivotably move (see illustrative diagram of Figure 9) the first finger (328) from the one or more second resistance positions (see illustrative diagram of Figure 9) toward the first open position (see illustrative diagram of Figure 10), wherein the first (328) and second fingers (318) are pivotably movable in response to an actuation power (Paragraph [0415]) for the purpose of biasing the control element (310) to be closed in its quiescent state (Paragraph [0415]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane and fluid as disclosed by Bohm to be fingers as disclosed by McAvoy for the purpose of biasing the control element to be closed in its quiescent state (Paragraph [0415]).

    PNG
    media_image3.png
    444
    872
    media_image3.png
    Greyscale

Illustrative diagram of Figure 9 of McAvoy (U.S. Publication 2009/0314970).

    PNG
    media_image4.png
    556
    648
    media_image4.png
    Greyscale

Illustrative diagram of Figure 10 of McAvoy (U.S. Publication 2009/0314970).
Regarding claim 17, Bohm discloses transforming the flow control assembly carried by the elongated outflow drainage tube comprising actuating the flow control assembly, via the non-invasive energy, to move a control element of the control assembly into a flow path of the drainage tube such that flow along the flow path is attenuated. Bohm does not expressly disclose the movement being a pivot. 
McAvoy, in the same field of flow control devices, discloses a control element (310) comprising a first finger (328) pivotably movable (see illustrative diagram of Figure 9 above) between a first, open position (see illustrative diagram of Figure 10 above) in which the first finger (328) is out of flow path (see illustrative diagram of Figure 10) and one or more second resistance positions (see illustrative diagram of Figure 9) in which the first finger (328) impedes fluid flow along the flow path; and a second finger (318) engaged with the first finger (328) and configured to pivotably move (see illustrative diagram of Figure 9) the first finger (328) from the one or more second resistance positions (see illustrative diagram of Figure 9) toward the first open position (see illustrative diagram of Figure 10), wherein the first (328) and second fingers (318) are pivotably movable in response to an actuation power (Paragraph [0415]) for the purpose of biasing the control element (310) to be closed in its quiescent state (Paragraph [0415]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the membrane and fluid as disclosed by Bohm to be fingers as disclosed by McAvoy allowing for the pivotable movement of the control element for the purpose of biasing the control element to be closed in its quiescent state (Paragraph [0415]).
Regarding claim 18, Bohm in view of McAvoy discloses actuating the flow control assembly, via the non-invasive energy, to pivotably move the control element out of the flow path of the drainage tube such that flow along the flow path is returned to a non-attenuated state.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (U.S. Publication 2013/0085440) in view of Van Der Mooren et al. (U.S. Patent No. 8,702,639) henceforth referred to as Mooren. Bohm discloses the multiple fluid lumens (602a, b, and c) including a first lumen (602a) and a second lumen (602b), but does not expressly disclose the first lumen having a first length and the second lumen having a second length greater than the first length.
Mooren teaches a cylindrical flow restrictor (70) in which the resistance characteristics (Col 16. Lines 55-67) are computed using the law of Hagen-Poiseuille (Col 16. Lines 55-67). Length is a known factor in the modulation of resistance as shown by the law of Hagen-Poiseuille. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the length of second lumen as disclosed by Bohm to be longer than the first lumen for the purpose of modulating the resistance to flow of the lumens.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (U.S. Publication 2013/0085440) in view of Schmidt et al (U.S. Patent No. 8,206,333) henceforth referred to as Schmidt.
Regarding claim 13, Bohm discloses a shunt (230, specifically embodiment 600, and 430) for treatment of glaucoma (Paragraph [0022]) in a human patient, the shunt (230, specifically embodiment 600, and 430) comprising: an elongated outflow drainage tube (604, 608, 612, and 430) having a proximal inflow region (430) and a distal outflow region (612); and a transition region (608) along the outflow tube (604, 608, 612, and 430) between the inflow region (430) and the outflow region (612), wherein, during operation, the transition region (608) is transformable (Paragraph [0048] membrane regions expandable, Paragraph [0065] describes equivalence of Paragraph [0048]) between a first shape (Paragraph [0048] non-expanded membrane) and a second shape (Paragraph [0048] expanded membrane) different than the first shape (Paragraph [0048] non-expanded membrane) to inhibit (Paragraph [0048]) and/or attenuate (Paragraph [0048]) fluid flow (see arrows of Figure 7) through the outflow tube (604, 608, 612, and 430). Bohm does not expressly disclose an inflow control assembly at the proximal inflow region.
Schmidt discloses an inflow control (Col. 5 lines 55-65) assembly (4) at the proximal inflow (see illustrative diagram of Figure 1 below) region for the purpose of allowing for the drainage to be regulated and for a constantly optimally adjusted flow rate to be achieved as well as assuring drainage even in case of gradual stenosis (Col. 2 lines 46-63). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal inflow region of the drainage tube as disclosed by Bohm to have included the inflow control assembly as taught by Schmidt for the purpose of allowing for the drainage to be regulated and for a constantly optimally adjusted flow rate to be achieved as well as assuring drainage even in case of gradual stenosis (Col. 2 lines 46-63).

    PNG
    media_image5.png
    306
    806
    media_image5.png
    Greyscale

Illustrative diagram of Figure 1 of Schmidt (U.S. Patent No. 8,206,333).
Regarding claim 14, Simons in view of Schmidt disclose the transition region (608) being configured to transform (Paragraph [0048] membrane regions expandable, Paragraph [0065] describes equivalence of Paragraph [0048]) between the first shape (Paragraph [0048] non-expanded membrane) and the second shape (Paragraph [0048] expanded membrane) upon application (Paragraph [0048]) of non-invasive energy (Paragraph [0024], power source (205) implanted with device) to one or more selected areas (626) of the transition region (608). 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (U.S. Publication 2013/0085440) in view of Schmidt (U.S. Patent No. 8,260,333) and further in view of Stamper et al. (U.S. Publication 2006/0155300). Bohm in view of Schmidt do not expressly disclose the non-invasive energy being laser energy. Stamper, in the same field of flow modulating shunts for glaucoma treatment, teaches a control element (Paragraph [0044]) being moveable (Paragraph [0044], dilate or contract) between an open position (Paragraph [0044], dilated) and at least one resistance position (Paragraph [0044], contracted) in response to laser energy (Paragraph [0044]) for the purpose of allowing external (Paragraph [0029]) manipulation (Paragraph [0044]) of the control element in-situ (Paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control element as disclosed by Bohm to be made of the shape memory material that responds to laser energy as taught by Stamper for the purpose of allowing external (Paragraph [0029]) manipulation (Paragraph [0044]) of the control element in-situ (Paragraph [0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lind et al. (U.S. Patent No. 9,283,115) discloses a flow control device for use with glaucoma patients that is modifiable with non-invasive energy.
Johnson et al. (U.S. Patent No. 9,289,324) discloses a flow modulating device for use with glaucoma patients that is modifiable with non-invasive energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached by phone at 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781